Citation Nr: 1614149	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 30 percent disabling for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a sleep disorder, to include as due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


		INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970 and from November 1974 to September 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

After reviewing the Veteran's contentions and evidence of record, the Board finds that the sleep disorder issue on appeal is more accurately characterized as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, although the Veteran originally asserted a service connection claim for sleep apnea secondary to service-connected PTSD, he also later alleged that he has had difficulty sleeping since his service in Vietnam.  See June 2012 Notice of Disagreement (NOD).  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has recharacterized the claim as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent (and only) VA examination with respect to his service-connected PTSD was in January 2011.  Additionally, the Veteran has submitted a medical opinion dated October 2013 from a VA physician who recommended that the Veteran's rating for PTSD be increased from 30 to 50 percent due to his feelings of mistrust, suspiciousness, rage, irritability, nightmares, depression, intrusive thoughts of war, and continued marital difficulties.  Such evidence may indicate a worsening of the Veteran's PTSD since his last VA psychiatric examination in January 2011.  Therefore, given the possible medical evidence of worsening since the last VA examination, the Board will remand this matter to obtain an updated VA examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

In his original claim, the Veteran sought service connection for sleep apnea due to his service-connected PTSD.  Additionally, in his June 2012 NOD, the Veteran alleged that he has not slept for a full night during the past 30 years since he was in Vietnam.  In November 2014, a VA examiner issued an opinion, based solely upon review of the record, that it is less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  The examiner explained that sleep apnea results from soft tissue structures or bony abnormalities which cause upper airway blockage.  The examiner further stated that sleep difficulty is one of the main diagnostic criteria of depression and is due to mental, rather than physical problems.  The Board finds that the opinion is in adequate.  A review of the Veteran's service treatment records reveals that, in March 2000, the Veteran reported a positive history of sleep problems and indicated that he had been sleep walking since childhood and had difficulty falling asleep for years.  Prior to that, the Veteran had denied a history of any sleep problems on numerous service treatment records.  Nevertheless, the Veteran did report such history close to the time of his separation.  The Board finds that an opinion is needed as to whether this complaint at separation is related to the Veteran's currently diagnosed sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records, and associate them with the record.

2.  After obtaining updated treatment records and any other development deemed necessary, schedule the Veteran for a VA examination to address the nature, symptoms, and severity of the Veteran's service-connected PTSD.

3.  After obtaining updated treatment records and any other development deemed necessary, submit the claims file to an examiner who can provide an opinion regarding the Veteran's sleep apnea and answer the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any diagnosed sleep disability, including sleep apnea, began during or is otherwise etiologically related to the Veteran's active service?  The Board notes that the Veteran reported in March 2000, shortly before he separated from service, that he had frequent trouble sleeping, had been sleep walking since childhood, and had difficulty falling asleep for years.  These statements are credible.

4.  Thereafter, readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

